Citation Nr: 0122708	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-03 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of Department of Veterans Affairs improved 
pension benefits in the amount of $6,160.00 was timely filed.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  In September 1994, the St. Petersburg, Florida, 
Regional Office (RO) retroactively terminated the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
as of May 1, 1993 due to his receipt of Social Security 
Administration (SSA) benefits and Civil Service Retirement 
benefits.  In September 1994, the veteran was informed in 
writing of an overpayment of VA improved pension benefits in 
the amount of $6,160.00 and his appellate and waiver rights.  
In May 2000, the veteran submitted a notice of disagreement 
with the creation of the overpayment of VA improved pension 
benefits in the amount of $6,160.00.  In September 2000, the 
veteran requested a waiver of recovery of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which determined that the veteran's request for waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $6,160.00 was untimely.  In February 2001, the 
veteran submitted a notice of disagreement with the 
Committee's decision.  In March 2001, the RO issued a 
statement of the case to the veteran and his accredited 
representative.  In April 2001, the veteran submitted a 
substantive appeal from the Committee's decision.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board observes that the veteran has submitted a notice of 
disagreement with the creation of the overpayment of VA 
improved pension benefits in the amount of $6,160.00 which 
was received by the RO on May 29, 2000.  It appears that the 
RO has not had an opportunity to address the issue of whether 
the veteran submitted a timely notice of disagreement with 
the creation of the overpayment.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Member of the Board cannot have jurisdiction of the issue.  
38 C.F.R. § 19.13 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  The issue is not inextricably intertwined 
with the certified issue of whether the veteran's request for 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $6,160.00 was timely filed.  
Therefore, the issue is referred to the RO for action as may 
be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2000).  


FINDINGS OF FACT

1.  On September 18, 1994, the veteran was informed in 
writing of an overpayment 


of VA improved pension benefits in the amount of $6,160.00 
and his appellate and waiver rights.  

2.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $6,160.00 was 
received by the RO on September 18, 2000.  


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA improved pension benefits in the amount of $6,160.00 was 
not received.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the timeliness of the veteran's 
waiver request, the Board observes that the VA has secured or 
attempted to secure all relevant records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  The veteran has been advised by the statement of 
the case of the evidence that would be necessary for him to 
substantiate his claim.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  

The veteran asserts on appeal that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$6,160.00 should be waived as such action would result in 
undue financial hardship on his family.  There shall be no 
recovery of payments or overpayments (or any interest 
thereon) of any benefits under any of the laws administered 
by the Secretary whenever the Secretary determines that 
recovery would be against equity and good conscience, if an 
application for relief is made within 180 days from the date 
of notification of the indebtedness by the Secretary to the 
payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2001).  The provisions of 38 C.F.R. § 
1.963 (2000) clarify that: 

  (a)	General.  Recovery of 
overpayments of any benefits made under 
laws administered by the VA shall be 
waived if there is no indication of 
fraud, misrepresentation, or bad faith on 
the part of the person or persons having 
an interest in obtaining the waiver and 
recovery of the indebtedness from the 
payee who received such benefits would be 
against equity and good conscience.  
  (b)	Application.  A request for 
waiver of an indebtedness under this 
section shall only be considered:
  (1)	If made within 2 years 
following the date of a notice of 
indebtedness issued on or before March 
31, 1983, by the VA to the debtor, or  
  (2)	Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
VA to the debtor.  The 180 day period may 
be extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the VA or the postal authorities, or due 
to other circumstances beyond the 
debtor's control, there was a delay in 
such individual's receipt of the 
notification of indebtedness beyond the 
time customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180 day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

On September 18, 1994, the veteran was informed in writing of 
an overpayment of VA improved pension benefits in the amount 
of $6,160.00 and his appellate and waiver rights.  The notice 
was sent to the veteran's address of record.  In January 
1996, the VA's Debt Management Center (DMC) informed the 
veteran in writing that it was urgent for him to contact the 
VA to discuss settlement of his debt.  

In a May 1996 letter to United States Senator Bob Graham, the 
veteran conveyed that the VA had informed him that he was 
"getting too much retirement" and requested that he repay 
the overpayment with interest.  The veteran advanced that he 
had significant health and financial difficulties.  He 
requested that Senator Graham "look into this and tell" him 
what to do.  

In May 2000, the DMC again informed the veteran in writing 
that it was urgent for him to contact the VA to discuss 
settlement of his debt.  In September 2000, the veteran 
requested waiver of the overpayment of VA improved pension 
benefits in the amount of $6,160.00.  His request was 
received by the RO on September 18, 2000.  In November 2000, 
the Committee determined that the veteran's waiver request 
was not timely.  

In his April 2001 Appeal to the Board (VA Form 9), the 
veteran advanced that he did not receive the RO's September 
18, 1994 overpayment notice.  The veteran clarified that he 
had requested a waiver after he received the "August 2000" 
overpayment notice.  

In a June 2001 written statement, the DMC's Chief of 
Operations certified that: the veteran had been informed in 
writing of the overpayment and his waiver and appellate 
rights by a "demand letter" dated September 18, 1994; the 
letter was sent to the veteran's then and current address of 
record; and it had not been returned by the United States 
Postal Service (USPS).  

In a July 2001 written statement, the local accredited 
representative asserts that the veteran did not receive the 
initial notice of the overpayment.  He became aware of the 
debt only after the time period for filing a waiver request 
had passed.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
was informed in writing of the overpayment of VA improved 
pension benefits and his waiver rights on September 18, 1994.  
The DMC has certified that the notice had been mailed to the 
veteran's address of record and had not been returned by the 
USPS.  The veteran's waiver request was received by the RO on 
September 18, 2000, more than 180 days after the date of 
notice of indebtedness.  The veteran asserts on appeal that 
he did not actually receive the notice and recovery of the 
overpayment would cause him undue financial hardship.  

The veteran's assertions as to the lack of timely 
notification of the overpayment are not supported by the 
record.  In reviewing a similar factual scenario, the Court 
has held that the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, it will be presume that they have 
properly discharged their official duties.  Mason 
(Sangernetta) v. Brown, 8 Vet. App. 44, 55 (1995).  
Therefore, the Board concludes that the veteran did not 
submit a timely request for waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$6,160.00.  

While the Board is sympathetic to the veteran's plea, he does 
not meet the basic eligibility requirements for waiver of 
recovery of an indebtedness under 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2000) and 38 C.F.R. § 1.963 (2000).  Indeed, he 
is not eligible as a matter of law.  In reviewing a 
comparable factual scenario, the Court has held that where 
the law and not the evidence is dispositive of a veteran's 
claim, the claim should be denied because of the absence of 
legal 


merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The benefit sought on appeal is denied.



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

